I dissent. I do not agree that the evidence preponderates against the findings of the trial court. Nor am I in accord with the views expressed in the original opinion in this case (184 Wash. 26, 49 P.2d 916). Until suspended or disbarred by this court, an attorney at law of this state is morally and legally entitled to payment for legal services rendered to his client. The services performed were of a legal nature, the attorney at law had not been suspended or disbarred, the amount awarded is not excessive; therefore, I can conceive of no reason in law or morals on which to deny recovery. It has been said that "The man who provideth not for his own household is worse than an infidel."
I do not understand why courts should favor the medical profession in the matter of payment for services rendered and measure payment to members of the legal profession by another rule. Compare Houda v. McDonald, 159 Wash. 561, 294 P. 249, and In re Perry's Estate, 168 Wash. 428, 12 P.2d 595.
The judgment should be affirmed. *Page 285